Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			OFFICE ACTION
This is a response to the Applicant communication filed on 7/14/2022.
Claims 1-20 are allowed.
Claims 21-28 are non-elected-withdrawn-without-traverse.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

To bring the application into a condition for allowance, the application has been amended as follows:

In the Claims
The non-elected-withdrawn-without-traverse claims 21-28 have been canceled.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Paul Dinh/
Primary Examiner, Art Unit 2825